ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of forcible rape in violation of § 566.030, RSMo Supp.1990, and two counts of forcible sodomy in violation of § 566.060, RSMo Supp.1990, on which he was sentenced to consecutive terms of fifteen years imprisonment. Defendant also appeals from an order denying on the merits, after a hearing, his Rule 29.15 motion asserting non-cognizable trial error and ineffective assistance of counsel. However, defendant has abandoned this appeal by failing to brief any errors with respect to the denial of post-conviction relief.
With respect to the direct appeal, no error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).